DIXON, Judge.
This case was consolidated for trial with No. 11453, George Leon Wiggins v. The Kansas City Southern Railway Company, La.App., 240 So.2d 744, this day decided by this court. Emmco brings a subrogation action to recover amounts paid for the loss of George Leon Wiggins’ automobile in its collision with a Kansas City Southern Railway train in Mansfield, Louisiana on February 9, 1968.
There was judgment in favor of plaintiff in the amount of $1,595.00, with interest and costs, from which the defendant appeals.
The amount involved is not in dispute. Since we have affirmed No. 11453, the judgment here is affirmed, at defendant’s costs.